Title: From Thomas Jefferson to Charles Everett, 21 July 1820
From: Jefferson, Thomas
To: Everett, Charles


Dear Sir
Monticello
July 21. 20.
On the preceding page you will see the extract of a letter from Capt Peyton explaining the want of form in the bill of exchange signed by youself to Th: J. Randolph, and forwarded to Capt Peyton, & inclosed are the returnd bills, and others in correct form to be signed by you. my grandson being absent from the neighborhood, I send them by the bearer, in the hope of recieving them back by him, signed, that I may return them to capt Peyton by the mail of tomorrow morngMy grandson informed me you wished to recieve a copy of the Patent of the land at Pouncey’s, which you have purchased. I therefore inclose you an office copy, and a plat made by myself, and salute you with friendship and respectTh: Jefferson